*69The opinion of the Court was by
Weston C. J.
The plaintiffs did not complete the work they stipulated to do, under the contract; and are therefore not entitled to prevail, unless their failure in part is excused by the act or neglect of the defendant. We are of opinion, that it is fairly deducible from the contract, that the plaintiffs were to fulfil their engagement in the season of 1836. The house, that is, its exterior walls, was to be completed by the seventeenth of September of that year ; “ and the plastering as soon after, as the joiners shall have it ready.”
The joiner work was to be procured by the defendant. That was to precede the plastering. The contract makes no distinction between the north and south tenements. No time being fixed, within which the joiner work was to be ready, the implication is, that it was to be ready, within a reasonable time. If the plastering was to be done in 1836, it was reasonable and necessary that, the joiner work should be ready the same season. There was nothing to prevent it, if the defendant had employed a sufficient number of hands. As far as it was ready, the plastering followed, according to the agreement. But if the defendant thought proper to delay the completion of the south tenement, until the following season, he has no right to complain that the plaintiffs did not plaster that part of the house. They might have been under other engagements for the next year. He can have no valid defence, on this ground, to their claim of payment for what they have done under the contract. And even if they were bound to proceed, when that tenement was ready, after the defendant had delayed it so long, being a matter peculiarly within his privity and knowledge, he should have notified them, and called upon them to finish their undertaking. Instead of taking this course, he procured others to do the service.

Judgment for the plaintiff.